COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-339-CV


IN THE INTEREST OF E.F.,
A CHILD

                                    ------------

           FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------


      Appellant Harry Matthew F. attempts to appeal from the trial court’s

interlocutory order, which ordered the parties to amend their pleadings. On

August 25, 2008, we sent Harry a letter stating our concern that we may have

no jurisdiction over this appeal because the order does not appear to be a final

appealable order or judgment, nor does it appear to be an appealable

interlocutory order.    See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)

(Vernon 2008) (listing appealable interlocutory orders); Lehmann v. Har-Con


      1
          … See Tex. R. App. P. 47.4.
Corp., 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal

may be taken only from a final judgment). We indicated that this court would

dismiss this appeal if we did not receive a response showing grounds for

continuing the appeal by September 4, 2008.         Harry filed a response on

September 4, 2008, arguing that the May 28, 2008 order disposed of all issues

“other than the enforcement of the arrearage, if any, that [is] owed by Harry.”

[Emphasis added.] Because the May 28, 2008 order does not dispose of all

issues, it is not a final judgment.

      Accordingly, because the order is neither a final judgment nor an

appealable interlocutory order, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).




                                                 PER CURIAM


PANEL: WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: September 25, 2008




                                        2